     Case 3:20-cv-01733-TWR-RBB Document 8 Filed 10/30/20 PageID.39 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   TYSON M. KOHUT,                                      Case No.: 20-CV-1733 TWR (RBB)
12                                       Plaintiff,
                                                          ORDER (1) GRANTING MOTION
13   v.                                                   TO PROCEED IN FORMA
                                                          PAUPERIS, AND (2) DISMISSING
14   NATIONAL SECURITY AGENCY
                                                          WITHOUT PREJUDICE
     (NSA); DEPARTMENT OF JUSTICE;
15                                                        COMPLAINT
     FEDERAL BUREAU OF
16   INVESTIGATION; DEPARTMENT OF
                                                          (ECF Nos. 1, 2)
     ENERGY; and DHS,
17
                                      Defendants.
18
19
           Presently before the Court is Plaintiff’s Motion for Leave to Proceed in forma
20
     pauperis (“Motion,” ECF No. 2). On September 30, 2020, Plaintiff, proceeding pro se,
21
     filed a civil rights action pursuant to 42 U.S.C. § 1983, alleging human experimentation
22
     and violation of Plaintiff’s constitutional rights under the First, Fourth, Fifth, and the
23
     Fourteenth Amendments. (See generally ECF No. 1 (“Compl.”).)
24
                       MOTIONS TO PROCEED IN FORMA PAUPERIS
25
            All parties instituting any civil action, suit, or proceeding in a district court of the
26
     United States, except an application for a writ of habeas corpus, must pay filing and
27
28

                                                      1
                                                                                20-CV-1733 TWR (RBB)
     Case 3:20-cv-01733-TWR-RBB Document 8 Filed 10/30/20 PageID.40 Page 2 of 4



 1   administration fees totaling $400. 1 28 U.S.C. § 1914(a). A court may, however, in its
 2   discretion, allow a plaintiff to proceed without paying these fees if the plaintiff seeks leave
 3   to proceed IFP by submitting an affidavit demonstrating the fees impose financial hardship.
 4   See 28 U.S.C. § 1915(a); Escobeda v. Applebees, 787 F.3d 1226, 1234 (2015). Although
 5   the statute does not specify the qualifications for proceeding IFP, the plaintiff’s affidavit
 6   must allege poverty with some particularity. Escobeda, 787 F.3d at 1234. Granting a
 7   plaintiff leave to proceed IFP may be proper, for example, when the affidavit demonstrates
 8   that paying court costs will result in a plaintiff’s inability to afford the “necessities of life.”
 9   Id. The affidavit, however, need not demonstrate that the plaintiff is destitute. Id.
10           Plaintiff has no monthly income, has $300 in savings and $8000 in assets, but his
11   monthly expenses exceed around $800. (See generally Mot.) The Court concludes that
12   Plaintiff’s application demonstrates he is unable to pay the requisite fees and costs.
13   Accordingly, the Court GRANTS the Motion.
14             SUA SPONTE SCREENING PURSUANT TO 28 U.S.C. § 1915(e)(2)
15   I.     Standard of Review
16          The Court must screen every civil action brought pursuant to 28 U.S.C. § 1915(a)
17   and dismiss any case it finds “frivolous or malicious,” “fails to state a claim on which relief
18   may be granted,” or “seeks monetary relief against a defendant who is immune from relief.”
19   28 U.S.C. § 1915(e)(2)(B); see also Calhoun v. Stahl, 254 F.3d 845, 845 (9th Cir. 2001)
20   (“[T]he provisions of 28 U.S.C. § 1915(e)(2)(B) are not limited to prisoners.”); Lopez v.
21   Smith, 203 F.3d 1122, 1126–27 (9th Cir. 2000) (en banc) (noting that 28 U.S.C. § 1915(e)
22   “not only permits but requires a district court to dismiss an in forma pauperis complaint
23   that fails to state a claim”).
24          As amended by the Prison Litigation Reform Act (“PLRA”), 28 U.S.C. § 1915(e)(2)
25
26
     1
      In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of $50. See
27   28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule, § 14 (eff.
28   June 1, 2016)). The additional $50 administrative fee does not apply to persons granted leave to proceed
     IFP. Id.

                                                          2
                                                                                           20-CV-1733 TWR (RBB)
     Case 3:20-cv-01733-TWR-RBB Document 8 Filed 10/30/20 PageID.41 Page 3 of 4



 1   mandates that the court reviewing an action filed pursuant to the IFP provisions of section
 2   1915 make and rule on its own motion to dismiss before directing the Marshal to effect
 3   service pursuant to Federal Rule of Civil Procedure 4(c)(3). See Fed. R. Civ. P. 4(c)(3);
 4   Navarette v. Pioneer Med. Ctr., No. 12-cv-0629-WQH (DHB), 2013 WL 139925, at *1
 5   (S.D. Cal. Jan. 9, 2013).
 6          All complaints must contain a “short and plain statement of the claim showing that
 7   the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are
 8   not required, but “[t]hreadbare recitals of the elements of a cause of action, supported by
 9   mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
10   (citing Bell Atl. Corp. v. Twombly, 550 U.S. 554, 555 (2007)). “[D]etermining whether a
11   complaint states a plausible claim is context-specific, requiring the reviewing court to draw
12   on its experience and common sense.” Iqbal, 556 U.S. at 663–64 (citing Twombly, 550
13   U.S. at 556). Courts have a duty to construe a pro se litigant’s pleadings liberally. See
14   Karim-Panahi v. L.A. Police Dep’t, 839 F.2d 621, 623 (9th Cir. 1988). The district court
15   should grant leave to amend if it appears “at all possible that the plaintiff can correct the
16   defect,” unless the court determines that “the pleading could not possibly be cured by the
17   allegation of other facts.” Lopez v. Smith, 203 F.3d 1122, 1130–31 (9th Cir. 2000) (en
18   banc) (citing Doe v. United States, 58 F.3d 494, 497 (9th Cir. 1995); Balistreri v. Pacifica
19   Police Dep’t, 901 F.2d 696, 701 (9th Cir. 1990)).
20   III.   Analysis
21          Plaintiff does not provide short and plain statements of factual allegations showing
22   that he is entitled to relief. Plaintiff generally alleges that there is a federal investigation,
23   a “plane flying at low altitude[s] over [Plaintiff],” stalking, drones at night, and people
24   around him shining light causing him injuries. (See Compl. at 6). These facts are
25   insufficient to meet the pleading requirement under Rule 8(a)(2). Plaintiff must provide
26   more facts underlying his claims. See Sanchez v. Riverside Cty. Code Enf't Agency, No.
27   EDCV 15-2493 SJO(JC), 2016 WL 6810798, at *3 (C.D. Cal. Oct. 19, 2016) (holding a
28   complaint asserting claims under Section 1983 should be dismissed for failure to allege

                                                    3
                                                                                 20-CV-1733 TWR (RBB)
     Case 3:20-cv-01733-TWR-RBB Document 8 Filed 10/30/20 PageID.42 Page 4 of 4



 1   any claim against any specific individual with the simplicity, conciseness, and clarity
 2   required by Rule 8); McHenry v. Renne, 84 F.3d 1172, 1178 (9th Cir. 1996) (affirming a
 3   dismissal under Rule 8 and finding that a district court may dismiss an action for
 4   noncompliance with Rule 8 if it cannot determine who is being sued, for what relief, and
 5   on what theory).
 6                                         CONCLUSION
 7         In light of the foregoing, the Court:
 8         1.     GRANTS Plaintiff’s Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a)
 9   (ECF No. 2); and
10         2.     DISMISSES WITHOUT PREJUDICE Plaintiff’s Complaint (ECF No. 1).
11   Plaintiff MAY FILE an amended complaint on or before thirty (30) days from the date
12   on which this Order is electronically docketed. Should Plaintiff fail to file an amended
13   complaint within the time provided, the Court may enter a final order dismissing without
14   prejudice this civil action for failure to prosecute.
15         IT IS SO ORDERED.
16
17   Dated: October 30, 2020
18
19
20
21
22
23
24
25
26
27
28

                                                    4
                                                                          20-CV-1733 TWR (RBB)
